DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 11/05/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 6-8.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claim 3 has been overcome by the amendment and has hereby been withdrawn for consideration.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendments, filed 11/05/2021, with respect to claims 1-5 and 9-14 have been fully considered and are persuasive.  The rejection of claims 1-6 and 10-14 under 35 U.S.C. 102(a1) as being anticipated by Keana (5,582,955) has been withdrawn. The rejection of claims 1, 4 6-7 and 10-14 under 35 U.S.C. 102(a1) as being anticipated by Iwashita et al (9,745,428) has been withdrawn.  The teachings of Keana and the teachings of Iwashita both fail to explicitly teach and/or fairly suggest a method of selectively binding a target molecular to a polymer molded body comprising a pretreatment step which includes a step of irradiating a compound radical that is an oxide radical of a Group 17 element with light in an reaction system comprising a polymer molded body and the compound radical to modify the surface of said polymer molded body, wherein in the pretreatment step.  




Allowable Subject Matter

Claims 1-5 and 9-14 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc